Citation Nr: 1424641	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-20 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to service-connected in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at a June 2012 Travel Board hearing.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Veteran contends that he incurred prostate cancer due to herbicide exposure during his service aboard the U.S.S. Okinawa during the Vietnam Era.  In particular, he contends the ship was docked in the DaNang Harbor during December 1968 and during such time he departed the ship for a beach party.  The Veteran submitted photocopies of a yearbook from the U.S.S. Okinawa's 1968-1969 WestPac Cruise, one of which shows servicemen on the ground in a seemingly social setting with a caption "Beach Party at China Beach."  The Veteran, at his June 2012 hearing, reported that all personnel assigned to the ship, but for a small group, was off of the ship and on the beach for this party.  The Veteran, therefore, contends that he was on the ground in Vietnam during the Vietnam Era such that the presumption of exposure to herbicides should apply.  38 C.F.R. § 3.307(a)(iii) (2013).

The RO did not complete development, to include requesting a review of the Department of Defense's herbicide inventory and referring the case to the U.S. Army and Joint Services Records Research Center ("JSRRC") for verification of exposure to herbicides.  See VA Manual M21-1MR, Part IV, subpart ii, 2.C.10.o.  In April 2011, rather, the RO determined that insufficient information was available to refer the matter to JSRRC.  The Veteran, however, has provided the name of his ship, the location and a very specific date, as well as the circumstances under which he contends he was on the ground in Vietnam.  Thus, the Board finds that the RO or Appeals Management Center (AMC) should attempt to obtain additional records, to include any additional personnel records and/or unit records, in an attempt to verify the Veteran's assertion that he set foot in Vietnam in December 1968 when he had to disembark the U.S.S. Okinawa for a beach party at DaNang.  This information must be sent to JSRRC for a report to attempt to corroborate the Veteran's contention.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact any appropriate records repositories, to include NPRC and JSRRC in an attempt to obtain any additional personnel records of the Veteran and/or unit records.  In particular, the RO/AMC should attempt to verify the Veteran's report of disembarking from the U.S.S. Okinawa in December 1968 while the ship was docked in DaNang Harbor for a "China Beach Party."  This development should take into consideration the photocopies from the U.S.S. Okinawa 1968-1969 WestPac Cruise Book, as well as the statements made by the Veteran during the claim and at the June 2012 hearing.

The requests should continue until the records are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If the RO/AMC is unable to locate the records, then a memorandum of the efforts in attempting to obtain the records should be associated with the claims file. 

2.  Thereafter, the RO/AMC should readjudicate the claim with consideration of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



